Paine, J.,
dissenting.
The opinion adopted ill this case seems to imply that under the law these two little girls born out of wedlock can only be supported as paupers by county authorities. I believe that the equity powers of the district court are broad enough to give them an allowance from the estate of their father, who was proud of them, had gladly taken care of them, as a father should, while he lived, and had died expecting they would share in his estate, as he had told several of his friends.
I desire to set out additional details and facts from the bill of exceptions, which shows that on September 3, 1929, Helen Kahler signed a complaint in the county court for *688Dixon county against her husband, Ed Kahler, for nonsupport. On November 14, 1930, he entered a plea of guilty, and judgment was entered against him for $220 in favor of Dixon county. Thereafter she again lived with her husband for some months, and on August 13, 1931, a son, Edwin Albert, was born to this union. Her husband deserted her, and has not been seen since. Then the mother and her two children lived with her sister, Martha Klaner, on a farm.
In May, 1932, Neis Carlson came there and employed her as his housekeeper on his farm for $3 a week and also board of her two children. She testified that she did the housework, tended chickens, and helped Neis with the chores, but he never asked her to do field work. He took Helen Kahler and her children on trips to Norfolk and Sioux City and to the neighbors, and they did their shopping in Wayne.
Helen Kahler testified that when she went there she slept in the bed downstairs and he slept upstairs, but in December, 1932, he moved downstairs, and they slept in the same bed as husband and wife continuously until his death October 9, 1940, and that Doris Fay Carlson was' born to them October 4, 1933, and Alma May Carlson was born December 18, 1938.
Neis Carlson took Helen to the hospital at Wayne when each of his girls was born. He told the doctor they were his daughters, and he said their names were Carlson, not Kahler. His name was written in, as the father of each, in the birth certificates, copies of which were filed in the vital statistics records. Dr. Lutgen, owner of the hospital, said he told Neis Carlson that he ought to get married, and Carlson said he was ready.
Neis Carlson told Dave Holstrum, a hired man on the-farm, “You have known me quite a while, I am going to protect them two kids of mine.” He told Albert Beck, the brother of Mrs. Kahler, he would marry her if she got a divorce, and that the two children were his and he would take care of them, and he “didn’t have anything to worry about.” The children called him “Daddy.” •
*689Neis took out two policies of health and accident insurance on August 27, 1940. He made his own policy payable to “Helen Anna Carlson, Wife,” and gave his age as 52. In the policy he purchased for Helen Anna Carlson, age 34, he made it payable to himself, “Neis Carlson, Husband.” The policies are attached as exhibits Nos. 5 and 6.
Neis Carlson took Helen and their oldest daughter to the home of the pastor of the church of which he was a member and introduced Helen as his wife.
Exhibit 3-a is the “Certificate of Baptism,” reading: “This certifies that Doris Fay child of Neis Carlson and his wife Helen born at Wayne, Nebr. Oct. 4, 1933 was baptized in Wakefield, Nebr. on the 23rd day of Nov. in the year of our Lord 1934 * * * . Witnesses: Mrs. Augusta Ohlquist Arthur L. Peterson Pastor”
Burr R. Davis, county attorney, and sheriff Pile had a conversation with Neis at the hospital when the second child was born. Neis told them that the two younger children of Helen Kahler were his children, and her two older children were not. The sheriff testified that later they both went out to Mr. Carlson’s farm, and Mrs. Kahler went out in the field with them to where Mr. Carlson was plowing. Neis said that as soon as he got a little money he would see that she got a divorce and he would marry her. The deceased stated to several persons that these two children of his would inherit his property.
In the decree entered by the trial court it was found that it was impossible for said Ed Kahler to have had access to the said Helen Kahler, and impossible for him to have been the father of said Doris Fay Carlson or said Alma May Carlson, plaintiffs herein, and that he is not the father of said children or either of them. The court found further that said Neis Carlson, now deceased, was the father of said children and each of them; that said children and each of them are without property or funds, and are public charges, and are now being supported and maintained at public expense; that said Helen Kahler, mother of said children, is without property or funds, or means of support, *690and is a public charge; that said Neis - Carlson, deceased, left surviving him no issue or persons dependent upon him for support except his said children above named; that his estate is solvent, and comprised of sufficient property for the proper support, maintenance .and education of his said children, and that his said estate, and the property thereof, is legally liable and responsible for the same. The court found that the sum of $3,250 is a just, reasonable arid proper amount for the support, maintenance and education of said children, the plaintiffs herein, and directed that a copy of the decree be filed in the county court where administration proceedings are pending in the estate of Neis Carlson.
The action was brought against the administrator of his estate, and G. Oldenburg, Consul .of Sweden, intervened, representing the three sisters and one brother of Neis Carlson residing in Sweden.
The only piece of evidence offered by those contesting the allowance of 'support to these two little girls was the evidence of Anna Nelson, a sister of Neis, and her husband, who testified that Neis was at their house one evening and said: “If Mrs: Kahler wants to raise kids she has to pay her own bills and hospital bills ‘it aint my kids’.”
This exact recitation, by both of them was the substance of their entire evidence. The strength of this evidence is weakened by the fact that it is contrary to all the other witnesses, and weakened further by the fact that Neis had already at that time willingly paid the doctor bills for the birth of these children, and perhaps the fact that the administrator has an old $2,000 note to collect for money Neis had loaned to them might well be considered in weighing their evidence. No other evidence was offered by the defendants.
In regard to the many statements made by Neis Carlson to the doctor at the time of each confinement, to the minister of his church at the time of baptism, to the hired man who worked for him, and to neighbors that the plaintiffs were his own children, and he was their father and would support them, I quote a statement by Cardozo, C. J., in de*691ciding a bastardy case in New York: “Admissions by the spouses out of court are on the same plane in this regard as testimony in .court. * * * There may be ‘acts and conduct’ * * * ‘tending, as part of a series of res gestse, to throw light upon and to lead to a just conclusion upon a question on which they would not directly be permitted to give evidence’.” In re Findlay, 253 N. Y. 1, 170 N. E. 471.
Judge Cardozo also in this case discussed at length all the old rules of paternity now set aside, beginning with the rule that, if the husband was within the four seas, the child was legitimate, which was exploded, in Pendrell v. Pendrell, 2 Strange, 925, decided in 1732. Nor do we adhere, he said, to Lord Campbell’s dictum that a mulatto child born of a white mother must be ascribed to the white father. He also cited the case of Nolting v. Holt, 113 Kan. 495, 215 Pac. 281, 31 A. L. R. 1117, in which two mulatto sons were allowed to recover the real estate from the estate of their father, a Negro. ^
The old common law treated the child of parents not married to each other as nullius filius, the son of no one, of no father and no mother, that is, it just ignored its existence. But the whole of the common law is not, and never has been, in force in Nebraska. Delaney v. Errickson, 10 Neb. 492, 6 N. W. 600; Bishop v. Liston, 112 Neb. 559, 199 N. W. 825. The common law exists only where applicable, and not inconsistent with the laws of the state. In re Estate of Grainger, 121 Neb. 338, 237 N. W. 153.
' Two cases' from English courts are in point. In a bastardy case in 1887 in the Queen’s Bench division, opinion by Jessel, M. R., it' was held: “The court in deciding' who is to have the custody of an illegitimate infant considers what is for the benefit of the infant.” Reg. v. Nash, 31 Weekly Rep. 420.
In Ex Parte Haycock, 5 Russ. *154, 38 Eng. Rep. 985, decided by the Lord Chancellor (Lyndhurst) on June 24, 1828, a proper allowance was made out of a lunatic’s estate for four illegitimate children of the lunatic. In this opinion reference is made -to a decision of Lord Eldón and two *692other decisions, in which yearly sums had been appropriated for the benefit of illegitimate children.
Equity has always had the power to make the remedy meet the need. It will not be limited by technicalities by which wrong or injustice shall be meted out to helpless little ones. This court said: “General equity jurisdiction is vested in the district courts of this state by the terms of our Constitution, and such jurisdiction is beyond the power of the legislature to limit or control.” Burnham v. Bennison, 121 Neb. 291, 236 N. W. 745.
“The district courts of this state, being courts of general equity jurisdiction, are not limited in the exercise of such jurisdiction by statute.” Cochran v. Cochran, 42 Neb. 612, 60 N. W. 942.
We are cited to section 30-801, Comp. St. 1929, as prohibiting this form of action against the administrator. This is not an action in the first place for the recovery of money, but each of these daughters as plaintiff first prays that she may be found, adjudged and decreed to be the daughter of Neis Carlson.
If they cannot each establish this question of paternity, their rights to support out of their father’s property would fail, and such rights are established in an equity suit by the decree of the district court.
The new laws adopted in 1941 specifically provide for such proceedings in the district court. Comp. St. Supp. 1941, secs. 43-706, 43-711. See Parker v. Luehrmann, 126 Neb. 1, 252 N. W. 402, in which claims on bank stock liability are first allowed in the district court.
It is true that generally under the old common law children could be abandoned to starve, and opinions in twelve of our states, cited in 30 A. L. R. 1071, hold that a father is not bound to support his illegitimate child. However, in that old textbook, Puffendorf, Nature, bk. 4, ch. 11, sec. 4, from which Blackstone frequently quotes, we find these statements: “But we are rather inclined to think that parents lie under a perfect obligation to maintain their children, so long as they are unable to maintain themselves; *693and this duty seems to be laid upon them, not only by nature itself, but by their own proper act, in bringing them into the world. For they would be in the highest manner injurious to their issue, should they have given the children life, for no other reason, but that they might after-wards see them perish. By the act of generation therefore they seem to have voluntarily bound themselves, to endeav- or as far as in them lies, that the life which they have bestowed shall be supported and preserved. And thus the children will have a perfect right of receiving maintenance from their parents.”
And again in section 6 it reads: “Farther, maintenance is due not to legitimate children alone; but to natural, and even to incestuous issue. For what reason is there that the [ poor 'innocent infant should be suffered to famish for another’s sin?”
These quotations are taken from the case of Doughty v. Engler, 112 Kan. 583, 211 Pac. 619, 30 A. L. R. 1065, in which the Kansas court took the more enlightened view, and held: “The father of an illegitimate child too young to care for itself is under a nonstatutory obligation to support it, which may be enforced in an action brought by it through its next friend.”
Our Nebraska court, in the interest of good morals, has also held that the common-law rule has been abrogated, and that the illegitimate child of a married woman, living separate and apart from her husband, is entitled to support from the actual father by a suit in equity for support and maintenance. Craig v. Shea, 102 Neb. 575, 168 N. W. 135.
If a district court can force the father of a child born out of wedlock to support, maintain, and educate such child against his will or wish, it would be a tragedy if the powers of an equity court are not broad enough to charge the education and support against the estate of the father who, in the case at bar, gladly supported his two children, born out of wedlock, as long as he lived.
The opinion adopted holds that an equity court does not have the power, in the absence of statutory authority, to *694charge the estate of a deceased father with the support of his children born out of wedlock. With that holding I respectfully disagree, and in my opinion the trial court was right.